BUREAU OF FUGITIVE RECOVERY, INC. 132 W. 11th Avenue Denver, Colorado80204 (720) 266-6996 November 19, 2010 VIA:EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn: Brandon Hill, Esq. RE:Bureau of Fugitive Recovery, Inc.; Amendment No. 3 to Form S-1; SEC File No. 333-168713 Dear Mr. Hill: The undersigned, on behalf of Bureau of Fugitive Recovery, Inc., a Colorado corporation (the “Company”), hereby requests that the United States Securities and Exchange Commission issue an Order of Effectiveness by acceleration to the Company’s registration statement on Form S-1, with an effective date and time of Tuesday, November 24, 2010, at 1:00 p.m. Eastern Time (11:00 a.m. Mountain Time). As there is no underwriter for this offering, no consent of any FINRA member is required.In addition, in the event this date and time is not acceptable to the staff of the Commission, we would request that the staff accept oral requests for acceleration from the undersigned or our legal counsel, Andrew I. Telsey, Esq. Very truly yours, BUREAU OF FUGITIVE RECOVERY, INC. s/ Frank Ficarra Frank Ficarra Chief Executive Officer ccAndrew I. Telsey, Esq.
